Citation Nr: 0213289	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-00 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado

THE ISSUES

1.  Entitlement to service connection for a left total knee 
replacement.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative changes, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1954 August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO decision which 
determined that service connection was not warranted for a 
left knee condition, claimed as a left total knee 
replacement.  The RO granted an increased 10 percent 
evaluation for chronic lumbosacral strain with degenerative 
changes.  In a February 2001 decision review officer's 
decision, the evaluation for the veteran's service-connected 
chronic lumbosacral strain was increased to 20 percent 
disabling.  The veteran has not indicated he is satisfied 
with this rating.  Thus, the claim is still before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).  

A Travel Board hearing was held in June 2002, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Complaints or treatment for a left knee injury was not 
shown during service, and no left knee disability was present 
until many years after service separation.  There is no 
competent showing of a left knee disability related to 
service.  

3.  The veteran's service-connected chronic low back strain 
with degenerative changes, as objectively confirmed, cannot 
be reasonably said to be more than moderate in degree.  


CONCLUSIONS OF LAW

1.  The veteran's total left knee arthroplasty was not 
incurred in or aggravated by service, and is not due to a 
left knee disorder that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 and 
Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 3.303 (2001).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp 2002); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in April 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


I.  Factual Background

A review of his service medical records reflects that the 
veteran was treated on several occasions for low back strain.  
A May 1975 radiographic report shows that lumbosacral spine 
X-rays revealed narrowing of L4-5, consistent with 
degenerative disc disease.  A May 1963 medical record shows 
that the veteran was seen complaining of right knee pain.  X-
ray studies of the right knee were negative.  A July 1971 
record shows that the veteran reported injury to the right 
knee.  On May 1975 retirement examination, the veteran 
reported a history of swelling and pain in the right knee.  

An undated Air Force clinic record reflects that the veteran 
was seen with complaints of muscle spasms in the back.  
Moderate paraspinous spasms on the right were noted.  The 
diagnostic impression was low back spasm.  The veteran was 
treated with moist heat and medication for his low back 
symptoms.  

A December 1980 Air Force clinic radiographic report reflects 
a diagnostic impression of degenerative disc disease of the 
lumbar spine.  

A December 1988 Air Force clinic radiology reports reveals 
that left knee X-rays reflected degenerative spurring 
involving the tibial spines and quadriceps attachment at the 
superior patellar margin.  A bony spur was observed at the 
site of the medial aspect of the medial tibial plateau, 
adjacent to the joint space.  It was noted that such may 
represent a focus of prior trauma, subchondral cyst or 
variation in the trabecular pattern.  

Private treatment records dated from July 1995 to April 1996 
show that the veteran was treated for intermittent 
claudication of the left leg.  An April 1996 record notes 
that the veteran reported a history of chronic back pain.  

Private hospital records dated in September 1996 show that 
the veteran reported a history of left knee pain for many 
years which he maintained was injured during his service in 
Vietnam.  The diagnostic impression was internal derangement 
of the left knee and arthritis with large osteochondroma 
below the joint space.  The veteran underwent an arthroscopic 
partial medial meniscectomy and open excision of exostosis 
proximal medial tibia, left knee.  The post-operative 
diagnosis was torn medial meniscus with arthritis and 
exostosis proximal medial tibia left knee.  

Private hospital records dated in January 1997 reflect that 
the veteran was seen with complaints of left knee pain 
following arthroscopic surgery.  The veteran underwent 
incision, drainage and synovectomy of the left knee.  
Diagnostic assessments included septic left knee.  A history 
of peripheral vascular disease was also noted.  It was felt 
that his left knee was at some risk due to his poor 
circulation.  

Private hospital record dated in February 1997 shows that the 
veteran was seen for a non-healing wound of the left knee due 
to vascular insufficiency.  He was admitted for 
revascularization.  The post operative diagnosis was non-
healing left medial knee wound communicating into the left 
knee joint associated with diabetes mellitus, cigarette 
smoking, severe femoral popliteal occlusive disease and 
ischemic neuropathy in the left foot.  

Private hospital records dated from April 1997 to May 1997 
show that the veteran developed a chronic wound on the medial 
aspect of his left knee which had not responded to 
conservative measures.  The veteran was admitted for wound 
debridement and muscle flap repair.  The post-operative 
diagnosis was chronic open wound, left medial knee which was 
in communication with the joint space.  

Private hospital records dated in November 1998 show that the 
veteran developed severe arthritis and severe arthrofibrosis 
of the left knee following his multiple surgeries.  The 
veteran underwent a left total knee arthroplasty with 
quadricpesplasty.  

A private treatment noted dated in December 1998 reflects no 
evidence of loosening or other problems in the left knee.  A 
January 1999 private treatment note reveals that the veteran 
demonstrated full active extension and a very functional left 
knee.  X-rays showed that the fracture was healed, lateral 
tibial plateau and no evidence of loosening.  A July 1999 
private treatment record shows that the veteran had no 
complaints of left knee pain.  He had 85 d4egrees of flexion 
and near full extension.  It was noted that X-rays revealed 
that his total knee replacement was in good position with no 
evidence of loosening.  

On VA examination in March 2000, the veteran reported a 
history of five left knee surgeries for 1997 to 1999.  It was 
noted that he underwent a total left knee arthroplasty in 
1999.  The veteran described decreased sensation in the left 
knee and loss of range of motion following multiple 
surgeries.  He gave a history of having an abrasion of the 
left the knee during service.  The veteran related that he 
injured his low back on several occasions during service.  He 
said that since discharge from service, he occasionally felt 
that his "back went out".  He related that he only saw a 
physician on one occasion for back complaints since his 
service discharge in 1975.  On physical examination of the 
lumbosacral spine, no paralumbar spasm or pain to palpation 
was shown.  Forward flexion was to 45 degrees, extension to 
20 degrees and lateral side bending to 30 degrees.  The 
examiner noted that repetitive forward flexion was observed 
during the evaluation without pain.  It was noted that the 
veteran was able to sit easily at 90 degrees with no 
guarding.  His left knee range of motion was from 0 to 30 
degrees.  The diagnoses included chronic strain of the 
lumbosacral spine related to lower extremity degenerative 
joint disease of the knees, bilaterally and peripheral 
vascular disease with abnormal gait and discomfort.  X-ray 
studies of the lumbosacral spine revealed mild anterior 
compression fractures of the L1 and L4 vertebral bodies and 
mild posterior compression fracture of L5 are likely old.  
Mild degenerative joint disease of the lower lumbar facets 
was also shown.  

In a March 2000 medical statement, David Matthews, M.D. 
indicated that he began treating the veteran in 1996 with 
complaints of left knee pain.  The doctor indicated that the 
veteran reported a history of an abrasion type injury to his 
knee during service in Vietnam.  He said that the veteran 
also related a history of infection of the skin and 
development of a bony swollen area medially.  Dr. Matthews 
related that on X-ray of the medial tibia, a model appearance 
with a projecting osteophyte one-inch below the joint line 
was shown.  The doctor opined that such may have been 
representative of a low-grade osteomyelitis and a residual of 
the reported service injury.  Dr. Matthews related that after 
an arthroscopy, a meniscal tear was discovered.  He stated 
that subsequently the area of the osteophyte became infected 
and infected the knee joint.  The doctor noted that the 
veteran eventually underwent a total knee replacement.  He 
indicated that the veteran currently had trouble with knee 
flexion.  The doctor opined that there was some sort of 
connection between the veteran's post-operative infection and 
his reported knee injury during service.  

During the June 2002 Travel Board hearing, the veteran 
testified that he "skinned" his knee during service after a 
fall.  He stated that he later developed an infection in the 
knee.  He noted his history of multiple left knee surgeries, 
including a total left knee replacement.  The veteran said 
that he believed that the claimed injury during service 
caused his current left knee problems.  The veteran related 
that his first post service treatment for left knee problems 
was in 1996 but possibly as early as 1988.  He indicated that 
his low back symptoms were severe in nature.  He related that 
he had difficulty walking and standing for extended periods 
of time.  His symptoms included aching of the low back and 
limitation of motion.  


II.  Analysis

A.  Service connection for a left total knee replacement

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims that he suffered an abrasion-type injury 
of the left knee during service which eventually caused his 
current left knee disability.  He contends that service 
connection for total left knee arthroplasty is warranted.  In 
this case, the Board notes that a thorough review of his 
service medical records is entirely negative for any 
complaints, treatment or diagnosis of a left knee injury or 
disability.  Interestingly, the service medical records do 
contain numerous references to right knee complaints.  The 
first post-service medical record which refers to the left 
knee is dated in 1988, over a decade after his discharge from 
active duty.  The X-ray study shows some abnormalities of the 
left knee.  There is no competent evidence demonstrating that 
a left knee disability was incurred in service or within a 
few years of the veteran's discharge from service.  

The Board notes the statement from Dr. Matthews dated in 
March 2000 which suggests that the etiology of the veteran's 
left knee disability is related to the claimed left knee 
injury during service.  The doctor's statement, which relies 
solely on the veteran's history, cannot be considered 
competent medical evidence due to the diminished probative 
value.  There is no indication that the claims file was 
reviewed or that the statement was based on anything other 
than the veteran's report.  The claimed injury is not 
confirmed, and is rather contradicted by the evidence on file 
showing that no treatment was provided for any left knee 
injury during active duty.  Since the statement is not 
otherwise supported by the evidence of record, it is not 
reliable to support the veteran's claim.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (mere transcription of the 
veteran's lay history by a physician does not constitute 
competent medical evidence).  

Finally, while the Board has considered the lay statements 
and testimonial evidence presented by the veteran, they do 
not constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the current total 
left knee arthroplasty and the veteran's service as there is 
no showing of continued medical treatment since service.  
There is no showing in the competent medical evidence of 
treatment for a left knee disability in service or within 
several years of separation from service.  As such, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection for a total left knee 
arthroplasty.


B.  Increased evaluation for chronic lumbosacral strain 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Under Code 5295, a 10 percent evaluation may be assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation, the highest award under 
this code, requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation under Code 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  

Historically, service connection for low back pain was 
granted in a December 1975 RO decision with a  noncompensable 
evaluation.  In a July 2000 rating action, the evaluation for 
chronic lumbosacral strain with degenerative changes was 
increased to 10 percent disabling.  In a February 2001 
decision review officer's decision, the evaluation for his 
low back condition was increased to 20 percent disabling, 
effective January 18, 2000, the date of his claim for an 
increased rating.  

The veteran asserts that his service-connected low back 
disorder is more severely disabling than the currently 
assigned disability evaluation reflects and warrants a higher 
rating.  In this case, after a thorough review of the 
voluminous medical evidence, the Board notes that the claims 
file reflects only a single, undated medical record which 
reflects treatment for low back symptoms.  In fact, the 
veteran acknowledges that he has received treatment on only 
one occasion for back complaints since his service discharge 
in 1975.  In addition, the 2000 VA examination report shows 
that the veteran has only occasional low back symptoms, 
including some limitation of motion.  The veteran has not 
alleged, and the record does not show that the veteran 
suffers from periods of exacerbation of sufficient severity 
and frequency to significantly interfere with functioning.  
It is not shown that the veteran suffers from listing of the 
whole spine, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or irregularity of 
joint space, or some of these with abnormal mobility on 
forced motion, so as to warrant assignment of a 40 percent 
evaluation on the basis of lumbosacral strain under 
Diagnostic Code 5295.  

The preponderance of the evidence is against assignment of 
this next higher evaluation based on lumbosacral strain. 
Diagnostic Code 5295.  This is still the case when 
considering pain on motion or loss of functional use due to 
resulting weakened movement, fatigability, and 
incoordination, none of which are indicated to be appreciably 
interfering with functioning in this case.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board also considers rating the veteran's low back 
disorder on the basis of limitation of lumbar motion of the 
low back under Diagnostic Code 5292. 38 C.F.R. § 4.71a 
(2001).  The 2000 VA examination report reflects that the 
veteran demonstrated no more than moderate limitation of 
motion.  Accordingly, the preponderance of the evidence is 
against assignment of the next higher, 40 percent rating, on 
the basis of limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  

Thus, the veteran's current low back symptomatology more 
nearly approximates the criteria indicative of a 20 percent 
schedular evaluation under Diagnostic Codes 5292 or 5295, and 
therefore, the 20 percent evaluation is continued.  


ORDER

Entitlement to service connection for a total left knee 
arthroplasty is denied.  

Entitlement to an evaluation in excess of 20 percent for a 
low back disability is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

